Loi N° 84-73 du 23 novembre 1984, portant ratifica-
cation de la Convention conclue à Tunis ke 17 mai
1984, entre la République Tunisienne et la Répu-
blique du Sénégal tendant à éviter les doubles im-

positions et à établir des régles d'assistance admi-

ar réciproque en matière d'impôt sur le re-
venu

Au nom du Peuple,

Nouë, Habib Bourguiba, Président de la République
Tunisienne;

Le Chambre des Députés:ayant adopté,
Promulguons la loi dont da teneur suit :

Article Unique, — Est ratifiée la Convention an-
nexée à la présente loi, conclue à Tunis le 17 mai
1984 entre la République Tunisienne et la Républi-
que du Sénégal, tendant à éviter les doubles impo-
sitions et à établir des règles d'assistance adminis-
trative réciproque en matière d'impôts sur le re-
venu. :

La présente lol sera publlée au Journal Officiel

de la République Tunisienne et exécutés comme loi
de l'Etat. . :

Fait au Palais de Carthage, le 23 novembre 1984

Le Président de la République Tunisienne
Habib BOURGUIBA

( Travaux préparatoires :

Discussion et adoption par la Chambre des Députés dans sa
séance du 13 novembre 104. .

à

Loi N° 84-74 du 23 novembre 1984, portant ratifica-
bation de la Convention, du Cahier des Charges
et de leurs annexes relatifs au « permis Zarzis »
signés à Tunis le 11 avril 1984, entre V'Etat Tuni-
sien d'une part et l'Entreprise Tunisienne d’Acti-
vités Pétrolières, Marathon Pétroleum Zarzis et
Enserch Zarzis Inc, d’autre part (1).

Au nom du Peuple,

Nous, Habib Bourguiba, Président de la République
Tunisienne;

. Le Chambre des Députés syant ‘adopté,
Promulguons la loi dont da teneur suit :

Article Premier. — Sont approuvés la Convention,
le Cahter des Charges et leurs annexes relatifs au
« Permis Zarzis » annexé à la présente loi et signés
à Tunis le 11 avril 1984, entre l'Etat Tunisien
d'une part, et l'Entreprise Tunisienne d'Activités
Pétrolières, Marathon Pétrolieum Zarzis et Enserch
Zarzis Inc, d'autre part.

Art. 2. — L'Entreprise Tunisienne d'Activités Pé-
trolières et les Sociétés Marathons Pétroleum Zar-
sis et Enserch Zarzis Inc, sont admises au béné-
fice des dispositions spéciales instituées par 1e
décret du 13 décembre 1948, relatif à da recherche
et à l'exploitation des substances minérales du
second groupe ensemble des textes qui l'ont modifié
ou complété.

La présente loi sera publiée au Journal Officiel
de la République Tunisienne et exécutée comme lol
de l'Etat.

Fait au Palais de Carthage, le 23 novembre 1984

le Président de Is République Tunisienne
Habib BOURGUIBA

U) Travaux préparatoires :

Discussion et tion par ls Chambre des Députés dans es
séance du 13 novembre 1984.

Décrets et Arrêtés :

Ministère de l'Economie Nationale

NOMINATION

Par décret N° 84-1370 du 23 novembre 1984 :

Monsieur Ali Hedda est nommé Président Directeur

Général de l'Agence de Promotion des Investisse-
ments. :

N° 70

Journal Officiel de la République Tunisienne — Mardi 27 Novembre 1984

Page 2675

